﻿
Allow me first of all to extend to you the Mauritanian delegation's warmest congratulations on your election to the Presidency of our General Assembly. This election, which is a tribute to your personal qualities, also reflects the esteem enjoyed by your country, Malta, on the international level. I would also like to assure you of our full co-operation in your discharge of your important duties.
To your predecessor, our brother, Joseph Garba, from our sister republic, Nigeria, we pay a well-deserved tribute for the exemplary way in which he conducted the proceedings of the last session.
We should also like to congratulate our Secretary-General, Javier Peres de Cuellar, whose dedication and perseverance in the service of the ideals of peace, justice and equality embodied by our Organisation are recognized by all. We reaffirm our firm support in his constant quest for international peace and security and to ensure respect for human rights and the rights of peoples.
We welcome also the presence amongst us of the delegation of the Principality of Liechtenstein and extend our warm congratulations on their admission to the United Nations.
The world today is undergoing profound changes. The extent and consequences of those changes will shape the future of humankind. Though there has been progress towards international detente, serious tensions still remain. Those tensions are kept alive by the lack of justice which is rampant in the world both on the economics and information levels.
My country has been a victim of such injustice. In its dispute with Senegal, my country fell victim to a tendentious campaign of misinformation which was meant to cover up the serious violations of human rights suffered by the Mauritanian subjects, and distort the facts, thus making it much more difficult to reach a settlement.
I think, however, that the movement in some situations gives us room to hope for a better world. In Africa, the independence of Namibia is a victory for peace and justice. We welcome our Namibian brethren to the United Nations family.
In South Africa, the dialogue now begun between the African National Congress of South Africa (ANC) and the authorities gives us hope that the apartheid system will be dismantled and, in its place, a democratic society that is free from all forms of racial discrimination will arise.
In the Arabian Peninsula, we have noted with satisfaction the unification of the people of Yemen. By achieving this unity, the two States have given a pioneering example to the Arab nation.
In Asia, we follow with interest the process under way towards the resolution of the Cambodian problem. In this respect, we call on all the parties to continue to show understanding. Nothing else can make it possible for their people to live in peace with themselves and with their neighbours.
The recent contacts between the two Koreas give us hope that the Korean people will in their turn rediscover unity.
In Europe, the fall of the Berlin Hall has eliminated a symbol of confrontation and suspicion between peoples and has brought about the realization Mauritania of the aspirations of the German people, who even today are celebrating their new-found national unity. We congratulate them on it and give then our best wishes.
Despite this general movement towards conciliation in relations between States, situations of conflict continue to occur and develop. In the Arab Gulf, the events of the last few months are cause for extreme disquiet. For our part, -, Mauritania reaffirms its adherence to the United Nations Charter and international law, as indicated in the letter to this effect which it has addressed to the Secretary-General. Mauritania condemns any use of force to settle differences between States, and rejects the occupation of Kuwait by Iraq. Mauritania deplores any measure which would have the effect of threatening security or depriving innocent people, whatever their nationality, of their freedom.
Mauritania's wish is for a satisfactory solution to this crisis to be found in an Arab contest. This is the only contest that would guarantee lasting peace and harmony in the region. 
If only the Arab approach, in the context of which the Jeddah meeting between Iraq and Kuwait took place, had been pursued after 2 August, it might have made it possible to avoid the deadlock we now face. However, in the very first days of the crisis, we witnessed a sizeable, steady build-up of foreign military forces in the region.
Those who would resort to force in dealing with this crisis will bear α serious responsibility before history, because the conflict that would erupt will prove impossible to contain.
In any case, while reiterating our commitment to international law and relevant United Nations resolutions, my country deems it unacceptable and inhuman that there should be any action that aims at depriving an entire population of food and medication.
In the Middle East, Israel still occupies the Arab territories and continues to oppress the Palestinian people in violation of international law. The courageous decisions of the Palestine National Council and the peace initiative taken by the Palestine Liberation Organization (PLO) have been blocked by Israeli intransigence. The suspension of the cautious dialogue between the United States of America and the PLO has been another great disappointment to all those who had hoped for a peaceful solution to this human tragedy.
However, the heroic Palestinian people's intifadah has demonstrated that people's ability to mobilize itself and showed its determination to regain its rights. It is not conceivable that a world that loves justice and cherishes international law should continue to acquiesce in the daily trampling under foot in Palestine of the most basic of human rights.
In Lebanon, the instability of the situation persists because of the combined impact of domestic conditions and external pressures. For its part, the Islamic Republic of Mauritania considers that the Taif agreement provides the appropriate framework for the resolution of Lebanon's domestic problems and the restoration of its civil peace.
In Afghanistan, we regret the tragic infighting between brethren that has continued unabated after the withdrawal of foreign forces. We hope that our Afghan brethren will rise above their differences and achieve unity free from foreign interference.
In the Arab Maghreb, the final settlement of the question of the Western Sahara will enable the Arab Maghreb Union to consolidate its political cohesiveness and economic integration. We renew our full support of the United Nations Secretary-General's efforts to find a solution to the conflict.
Efforts to improve the international political climate will be fruitless unless a solution is found for the economic crisis of the developing countries, especially those in Africa, where the situation is particularly difficult.
We commend the efforts of the United Nations and the World Bank in the areas of information and mobilisation.
Thanks to these efforts, the recent Paris United Nations Conference on the least developed countries has resulted in pledges that will give impetus to our development efforts and strengthen our hands in facing up to the consequences of a deteriorating economic situation which has been aggravated, in the case of my country, by the effects of 20 years of drought and the arrival en masse in May 1989 of totally dispossessed refugees and repatriates. The number of those people exceeded 10 per cent of our total population.
Despite the difficulties inherent in such a situation and the scarcity of external aid, some of which has stopped, due to the current economic situation or because of political considerations relating to the events in the Gulf, the policy of my country under the guidance of President Maouya Quid Sid'Ahmed Taya continues its efforts to meet the needs of our people and, at the same time, pursue three main objectives that are essential to our development, namely:
First, the setting up of democratic institutions. For that purpose, free and democratic elections were organized in the course of the past four years to elect representatives that run local affairs. Elections will take place throughout the country before the end of the year. These elections are an important step towards the shouldering by the people of their national responsibilities in conducting their affairs democratically.
Secondly, the eradication by the year 2000 of illiteracy, which is the scourge that afflicts a high percentage of the Mauritanian people. Considerable efforts are currently under way to achieve this ambitious target without which no development will be possible.
Thirdly, the participation of women in all the activities required by national construction. Women, who account for more than 50 per cent of the population, are given every attention in the formulation of our education, health and employment plans.
I should like to avail myself of this opportunity to thank all the countries, international institutions and non-governmental organizations which have given and continue to assist us in protecting our environment, developing our resources end mitigating the social effects of the crisis.
The world today is at an historic juncture, and it is up to the United Nations, which embodies the unanimity of all, to ensure the triumph of good over evil. Peace and freedom are legitimate aspirations for all and all peoples deserve them equally without discrimination. The United Nations is duty-bound to give the same weight to all its resolutions.
The Islamic Republic of Mauritania has faith ¿n the ideals enshrined in our Organization's principles and will always respect those principles. 
